DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on April 04, 2022 has been entered and made of record. Claims 1-20 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
Applicant’s arguments, with respect to Claim 1, filed on 04/04/2022, have been fully considered but they are not persuasive.
Applicant argues that the prior art from the prior Office Action does not teach  “analyzing at least part of the plurality of images to determine a type of the change that occurred in the particular area of the construction site between the first point in time and the second point in time based on a particular element corresponding to the change” and “causing an image acquisition robot to move to an image acquisition position determined based on the determined type of the change and to acquire at least one image of the particular area of the construction site from the image acquisition position determined based on the determined type of the change.”
However, Examiner respectfully disagrees. Wang teaches describing detecting feature points and assessing state information, which may mean a position of the robot as it collects image information, meeting a minimum threshold of the feature points. (See Wang paras. 0134-36, and 0142). Ladha further discloses the construction site in paragraphs 0026 and 0039. Additionally, Chang teaches acquiring additional images using a robotic device. (See Chang paragraphs 0017, 0033-34, and 0038-39). Further, Wang teaches determining state information (i.e., position) can be modified during operation in response to changing conditions such as image quality, e.g., minimum threshold of feature points. (See Wang paragraph 0142).
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 19, and 20. The rejections of dependent Claims 2-18 are maintained on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pub. No. 2019/0066317 A1) (hereinafter “Chang”) in view of Ladha et al. (U.S. Pub. No. 2018/0012125 A1) (hereinafter “Ladha”) in further view of Wang et al. (U.S. Pub. No. 2017/0045895 A1) (hereinafter “Wang”)

Regarding Claim 1, Chang discloses a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for controlling image acquisition robots [see paras. 0057-58], the method comprising: 
obtaining a plurality of images captured [see figs. 2-4 and paras. 0005-06];
determining whether a higher quality image of the particular area is needed [see paras. 0028, 0033-34, and 0038 describing determining the quality sufficiency of the image and whether a more or additional images are needed];
Chang does not explicitly disclose the area being in construction sites; the plurality of images comprises at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, the second point in time differs from the first point in time; analyzing the first image and the second image to determine whether a change occurred in a particular area of the construction site between the first point in time and the second point in time; in response to a determination that a change occurred in the particular area of the construction site and a determination that a higher quality image is needed, causing an image acquisition robot to acquire at least one image of the particular area of the construction site; in response to at least one of a determination that no change occurred in a particular area and a determination that a higher quality image is not needed, withholding causing the image acquisition robot to acquire the at least one image of the particular area.
Ladha in a same or similar endeavor teaches the area being in construction sites [see paras. 0025-26 and 0039-40].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Ladha as above in order to provide for improved accuracy construction progress status [see Ladha para. 0029] including obtaining sensor readings such as 3D point cloud data from which physical properties of components related to the construction project [see Ladha para. 0045].
Wang in a same or similar endeavor teaches the plurality of images comprises at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, the second point in time differs from the first point in time [see paras. 0019, 0128, 0131, and 0145]; 
analyzing the first image and the second image to determine whether a change occurred in a particular area between the first point in time and the second point in time [see paras. 0134-35];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Wang as above to determine the quality of the image data over a time interval for each imaging device, and based on the quality of the image data, a subset of the imaging device's image data can be selected for processing in order to assess state information of an imaging device, which provides improved accuracy of the assessed state information while conserving computing resources, and can be used to improve imaging functionality in diverse environment types and operating conditions [see Wang para. 0004].
The combination of Chang, Ladha, and Wang teaches:
analyzing at least part of the plurality of images to determine a type of the change that occurred in the particular area of the construction site between the first point in time and the second point in time [see paras. 0134-35 and 0142 of Wang describing meeting a minimum threshold; where Ladha discloses a construction site (see Ladha paras. 0026 and 0039)] based on a particular element corresponding to the change [see Wang paras. 0134-36 and 0142 describing detecting feature points and assessing state information, and see para. 0043 where state information can comprise a position];
in response to a determination that a change occurred in the particular area of the construction site [see paras. 0134-35 of Wang] and a determination that a higher quality image is needed [see paras. 0028, 0033-34, and 0038 of Chang describing determining the quality sufficiency of the image and whether a more or additional images are needed], causing an image acquisition robot to move to an image acquisition position determined based on the determined type of the change and to acquire at least one image of the particular area of the construction site from the image acquisition position determined based on the determining type of the change [see paras. 0033-34, and 0038-39 of Chang describing acquiring additional images using a robotic device (see para. 0017); see Wang para. 0142 describes determining state information (i.e., position) can be modified during operation in response to changing conditions such as image quality, e.g., minimum threshold of feature points; where Ladha discloses a construction site (see Ladha paras. 0026 and 0039)]; and
in response to at least one of a determination that no change occurred in a particular area and a determination that a higher quality image is not needed [see para. 0037 of Chang describing if image data is deemed sufficient then it is used for 3D reconstruction and a robot is not used for further image acquisition], withholding causing the image acquisition robot to acquire the at least one image of the particular area [see para. 0037 of Chang describing if image data is deemed sufficient then it is used for 3D reconstruction and a robot is not used for further image acquisition].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Ladha and Wang as above in order to provide for improved accuracy construction progress status [see Ladha para. 0029] including obtaining sensor readings such as 3D point cloud data from which physical properties of components related to the construction project [see Ladha para. 0045] and to determine the quality of the image data over a time interval for each imaging device, and based on the quality of the image data, a subset of the imaging device's image data can be selected for processing in order to assess state information of an imaging device, which provides improved accuracy of the assessed state information while conserving computing resources, and can be used to improve imaging functionality in diverse environment types and operating conditions [see Wang para. 0004].

Regarding Claim 2, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises basing the determination of whether a higher quality image of the particular area of the site is needed on an analysis of at least part of the plurality of images [see fig. 2 and paras. 0033-36 and 0043-45].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 3, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises basing the determination of whether a higher quality image of the particular area of the site is needed on an analysis of an electronic record associated with the site [see fig. 2 and paras. 0033-36 and 0043-45 where an electronic record includes a digital image].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 4, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing a progress record to identify a progress to at least one task related to the particular area of the construction site; and basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified progress to the at least one task.
Ladha in a same or similar endeavor teaches wherein the method further comprises: analyzing a progress record to identify a progress to at least one task related to the particular area of the construction site [see paras. 0029, 0050, and 0069 and determining if there is a discrepancy or error]; and the combination of Chang and Ladha teaches basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified progress to the at least one task [see Chang paras. 0028, 0033-34, and 0038-39 describing determining the quality sufficiency of the image including whether there is a discrepancy or error in image analysis and whether additional images are needed based on image sufficiency, and acquiring additional images; and Ladha teaches a construction site in paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

	
Regarding Claim 5, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing a financial record to identify at least one financial transaction related to the particular area of the construction site; and basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one financial transaction.
Ladha in a same or similar endeavor teaches wherein the method further comprises: analyzing a financial record to identify at least one financial transaction related to the particular area of the construction site [see paras. 0054 and 0064-68 determining if there is a discrepancy or error; and see paras. 0025-26 and 0039-40 describing a construction site]; and the combination of Chang and Ladha teaches basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one financial transaction [see Chang paras. 0028, 0033-34, and 0038-39 describing determining the quality sufficiency of the image including whether there is a discrepancy or error in image analysis and whether additional images are needed based on image sufficiency, and acquiring additional images].
See the motivation statement as written above for Claim 1.

Regarding Claim 6, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: analyzing a project schedule to identify at least one scheduled task related to the particular area of the construction site; and basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one scheduled task.
Ladha in a same or similar endeavor teaches wherein the method further comprises: analyzing a project schedule to identify at least one scheduled task related to the particular area of the construction site [see paras. 0050 and 0069-70 determining if there is a discrepancy or error; and see paras. 0025-26 and 0039-40 describing a construction site]; and the combination of Chang and Ladha teaches basing the determination of whether a higher quality image of the particular area of the construction site is needed on the identified at least one scheduled task [see Chang paras. 0028, 0033-34, and 0038-39 describing determining the quality sufficiency of the image including whether there is a discrepancy or error in image analysis and whether additional images are needed based on image sufficiency, and acquiring additional images].
See the motivation statement as written above for Claim 1.

Regarding Claim 7, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises basing the determination of whether a higher quality image of the particular area is needed on an analysis of an electronic record associated with the site and an analysis of at least part of the plurality of images [see para. 0050 describing discrepancies include schedule data or other performance metrics stores at cloud storage and see fig. 2 and paras. 0033-36 and 0043-45].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 9, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the second image is an image captured using a wearable image sensor worn by a person in the construction site.
Ladha in a same or similar endeavor teaches wherein the second image is an image captured using a wearable image sensor worn by a person in the construction site [see para. 0039 and see paras. 0025-26 and 0039-40 describing a construction site].
See the motivation statement as written above for Claim 1.

Regarding Claim 10, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the second image is an image captured using the image acquisition robot from a first location [see para. 0031 describing specifying the locations of each image acquisition],
causing the image acquisition robot to acquire the at least one image of the particular area of the site comprises the image acquisition position differs from the first location and is configured to provide higher quality image of the particular area [see paras. 0033-34, and 0038-39 describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 11, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises, in response to the determination that a change occurred in the particular area of the construction site and the determination that a higher quality image is needed, updating an electronic record associated with the site based on an analysis of the at least one image of the particular area of the construction site.
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises, in response to the determination that a change occurred in the particular area [see paras. 0134-35 of Wang] and the determination that a higher quality image is needed [see paras. 0033-34, and 0038-39 of Chang], updating an electronic record associated with the site based on an analysis of the at least one image of the particular area [see fig. 2 and paras. 0033-36 and 0043-45 of Chang where an electronic record includes a digital image].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statements as written above for Claim 1.

Regarding Claim 12, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: in response to a first determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the construction site; and in response to a second determined type of the change, withholding causing the image acquisition robot to acquire the at least one image of the particular area of the construction site.
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises: in response to a first determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the site [see paras. 0036 and 0038 of Chang]; and in response to a second determined type of the change, withholding causing the image acquisition robot to acquire the at least one image of the particular area of the site [see paras. 0036 and 0038 of Chang].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statements as written above for Claim 1.

Regarding Claim 13, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the method further comprises: analyzing at least part of the plurality of images to select at least one image capturing parameter [see para. 0031 describing geometric pose]; and in response to the determination that a change occurred in the particular area of the site and the determination that a higher quality image is needed, causing the image acquisition robot to acquire the at least one image of the particular area of the site using the selected at least one image capturing parameter [see paras. 0038-39 describing the flight plan may be updated to move the drone into position to acquire new image data from the specified geometric pose].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 14, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: in response to a first determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the construction site using a first image capturing parameter; and in response to a second determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the construction site using a second image capturing parameter, the second image capturing parameter differs from the first image capturing parameter.
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises: in response to a first determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the site using a first image capturing parameter [see paras. 0039 of Chang describing one or both of updating the flight plan and/or adjusting camera operational parameters may be performed]; and in response to a second determined type of the change, causing the image acquisition robot to acquire the at least one image of the particular area of the site using a second image capturing parameter, the second image capturing parameter differs from the first image capturing parameter [see paras. 0039 of Chang describing one or both of updating the flight plan and/or adjusting camera operational parameters may be performed].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 16, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: wherein the type of the change is further based on an action corresponding to the change.
Wang in a same or similar endeavor teaches wherein the method further comprises: wherein the type of the change is further based on an action corresponding to the change [see para. 0142 describes determining state information (i.e., position) can be modified during operation in response to changing conditions such as image quality, e.g., minimum threshold of feature points];
See the motivation statements as written above for Claim 1.

Regarding Claim 17, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the method further comprises: causing the image acquisition robot to acquire an image of a second area of the construction site, the image depicts no part of the particular area of the construction site; analyzing the image of the second area of the construction site to determine whether to acquire the at least one image of the particular area of the construction site; in response to a determination to acquire the at least one image of the particular area of the construction site, causing the image acquisition robot to capture from the image acquisition position the at least one image of the particular area of the construction site; and in response to a determination not to acquire the at least one image of the particular area of the construction site, withholding causing the image acquisition robot to capture the at least one image of the particular area of the construction site.
The combination of Chang, Ladha, and Wang discloses wherein the method further comprises: causing the image acquisition robot to acquire an image of a second area of the site, the image depicts no part of the particular area of the site [see para. 0116 of Wang describing the sensors can be situated at different positions and orientations such that the field of view of each sensor is different]; analyzing the image of the second area of the site to determine whether to acquire the at least one image of the particular area of the site [see para. 0034 of Chang]; in response to a determination to acquire the at least one image of the particular area of the site, causing the image acquisition robot to capture from the image acquisition position the at least one image of the particular area of the site [see paras. 0033-34, and 0038-39 of Chang describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)]; and in response to a determination not to acquire the at least one image of the particular area of the site,  withholding causing the image acquisition robot to capture the at least one image of the particular area of the site [see para. 0037 of Chang describing if image data is deemed sufficient then it is used for 3D reconstruction and a robot is not used for further image acquisition].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 18, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Chang further discloses wherein the acquiring of the image of a second area of the site by the image acquisition robot is performed from a second image acquisition [see paras. 0033-34, and 0038-39 describing acquiring additional images using the drone], and the method further comprises analyzing an electronic record associated with the construction site to select and the second image acquisition position see paras. 0033-34, and 0038-39 describing acquiring additional images using the drone, including updating flight plan and moving drone into correct position to acquire image data of sufficient detail or resolution and from the specified geometric poses (e.g., orientation, location, distance, etc.)].
Chang does not explicitly disclose the area being a construction site.
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Regarding Claim 19, all claim limitations are set forth in the method form in Claim 1 to be implemented by the system of Claim 19. Therefore similar grounds of rejection are used to reject Claim 19 as were used above for Claim 1. Further, Chang discloses a system for controlling image acquisition robots in construction sites [see paras. 0006 and 0025-26] and at least one processor configured to perform the method described in Claim 1 [see paras. 0006 and 0025-26]. 

Regarding Claim 20, all claim limitations are set forth in the method form in Claim 1 similar to Claim 20. Therefore similar grounds of rejection are used to reject Claim 20 as were used above for Claim 1. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ladha and Wang in further view of Guttmann et al. (U.S. Pub. No. 2020/0175277 A1) (hereinafter “Guttmann”) 

Regarding Claim 8, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the second image is an image captured using an image sensor permanently fixed to a first location in the construction site.
Guttmann in a same or similar endeavor teaches wherein the second image is an image captured using an image sensor permanently fixed to a first location in the site [see para. 0083 describing obtaining images captured using a stationary image sensor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Guttmann as above for generating visual event detectors for image processing [see Guttmann para. 0005].
Ladha in a same or similar endeavor teaches the area being a construction site [see paras. 0025-26 and 0039-40].
See the motivation statement as written above for Claim 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ladha and Wang in further view of Sasson et al. (U.S. Pub. No. 2018/0172662 A1) (hereinafter “Sasson”) 

Regarding Claim 15, the combination of Chang, Ladha, and Wang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chang does not explicitly disclose wherein the type of the change is further based on a material corresponding to the change.
Sasson in a same or similar endeavor teaches wherein the type of the change is further based on a material corresponding to the change [see paras. 0004, 0062-68 and 0070 describing quality indications of concrete].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chang to add the teachings of Sasson as above in order to analyze image data to identify regions of the image data that depicts concrete to determine quality indications associated with concrete depicted in the image data and compared to selected thresholds [see Sasson para. 0004].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483